In a proceeding pursuant to CPLR article 78 to review a determination of George J. Conklin, the Supervisor of the Town of Ramapo, dated October 4, 1985, which held the petition for the incorporation of the proposed Village of Viola Hills to be legally insufficient, the petitioner Selwyn Lempert appeals from a judgment of the Supreme Court, Rockland County (Martin, J.), dated February 3, 1986, which dismissed the proceeding; certain of the respondents filed a notice of cross appeal from the judgment.
Ordered that the cross appeal is dismissed as abandoned; and it is further,
*580Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents appearing separately and filing separate briefs are awarded one bill of costs.
The appellant’s description of the proposed village was not sufficient to permit it to be identified with "common certainty” (Village Law § 2-202 [1] [c] [1]). Moreover, the petition was legally insufficient in that it was not accompanied by a complete list of the regular inhabitants of the territory in accordance with the clear statutory mandate (see, Village Law § 2-202 [1] [c] [2]). Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.